 

Case 3:20-cr-01492-CAB Document 37 Filed 09/11/20 PagelD.60 Pad 1 oF [)

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

erp 4 4 9090

UNITED STATES DISTRICT COURT. sGQ-733 550 Et

SOLTRERK 315 STRICT GF CACIFGRHIA

 

 

 

 

 

 

 

 

 

 

 

BY Do DEPUTY
SOUTHERN DISTRICT OF CALIFORNIA .
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. oo (For Offenses Committed On or After November 1, 1987)
JOSE ALFONZO LLANEZ-PEREZ . Case Number: 20CR1492-CAB
EZEKIEL E. CORTEZ
: : . Defendant's Attorney
USM Number 21798308
—
- THE DEFENDANT:
DX pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION
T} was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such couni(s), which involve the following offense(s):
Count |
- Title & Section _ Nature of Offense Number(s)
8 USC 1326 DEPORTED ALIEN FOUND IN THE UNITED STATES ]
(FELONY)
The defendant is sentenced as provided in pages 2 through 2. of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[] The defendant has been found not guilty on count(s)
CJ Count(s) oe is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED
Xl

L] JVTA Assessment*: $ ,
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine CL] Forfeiture pursuant to order filed , included herein.
YT TS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. :

September JZ 2020

Date of Impgsiti Sentence

    

 

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 

 
Case 3:20-cr-01492-CAB Document 37 Filed 09/11/20 PagelD.61 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOSE ALFONZO LLANEZ-PEREZ ~ Judgment - Page 2 of 2

CASE NUMBER: 20CR1492-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
12 MONTHS AND ONE (1) DAY. .

Sentence imposed pursuant to Title 8 USC. Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons: '

ob

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at , A.M. on

 

 

L] ‘as notified by the United States Marshal.

o The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Cl on or before
LI as notified by the United States Marshal.
(1 as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

 

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By ' DEPUTY UNITED STATES MARSHAL
i

20CR1492-CAB

 
